Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment filed 12/23/2021.

Claims 1-20 were directly and indirectly amended.

	Claims 1-20 are pending/rejected.



Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1-20, applicant argues the following;
Wang fail to disclose “receiving user input for performing a first search on a first search engine to create first search result, receiving additional user input causing one or more augmentation AI models to be applied to the first search results which causes additional data to be created in searchable by the first search engine. subsequent to the first search being performed on the first search engine and the one or more augmentation AI models being applied to cause the additional data to be created, receiving user input at the user interface for performing a second search on the first search engine, the second search being performed by the first search over at least the additional data; receiving input indicating that at least the one or more augmentation, AI model, and second search are to be exported; and as a result, creating a shareable, executable package subsequently executable by one or more search engines, that when executed by one or more search engines causes the one or more search engines to apply the at 

Examiner disagrees. Wang disclose the argued limitations as shown receiving user input at a user interface as shown in Fig. 3, is a browser that receives user input in the form of text at input line 302, or performing first search on a first search engine to create first search results as shown in Para. 0051, wherein the first results of the first query based on the user input, which corresponds to user input as further described in Fig. 3, step 302, and Fig. 5, step 506, and 508, submit a query and receive a search results, as further described in Para. 0061, and 0062, 
receiving additional user input at the user interface selecting one or more augmentation Al models to be applied to the first search results as shown in FIG 3, user can selectively apply different intelligent ranking models, indicated by the checkboxes at 304, to enhance the search results, wherein application of the one or more augmentation AI models causes additional data to be created that is searchable by the first search engine as shown in Para. 0020 wherein the “weights” to search terms that appear in the searchable document corresponds to “additional data that can be searched by the search engine” and Para. 0037 the multiple search AI engines correspond to AI models, subsequent to the first search being performed on the first search engine and the one or more augmentation AI models being applied to cause the additional data to be created, receiving user input at the user interface for performing a second search on the first search engine as shown in Para. 0034, wherein the search result corresponds to the first search generated by the search engine, the second search being performed by the first search over at least the additional data Para. 0044, wherein the ranking model menu including a user interface allowing the user to selects or deselects using the ranking model corresponds to perform a second search . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The terms "can be" and “to be” in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The terms "can be" and “to be” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  the recited term shown the capability of performing the step however it doesn’t show the necessity to performed clarification is requited.
The term “when executed” render the claim indefinite since it only shows the capability of performing the step and not actually performing the step. Clarification is required.
Claim Interpretation

Claims 1-20 limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “when executed” doesn’t clearly shown the execution is performed.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Wang hereinafter) US Patent Application Publication No. 20140074811 filed Sep. 7, 2012 and published March 13, 2014.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This reference was cited in the record of the present application IDS dated 5/7/2020, and since the date of the reference is more than a year prior to the effective filing date of the instant application. It remains available as prior art.
Regarding Claims 1, 8, and 15, Wang disclose a computer system and a method (Fig. 9, Wang) comprising: 
one or more processors (Fig. 9, step 902, Wang); and 

receiving user input at a user interface (Fig. 3, is a browser that receives user input in the form of text at input line 302, Wang) or performing first search on a first search engine to create first search results (Para. 0051, wherein the first results of the first query based on the user input, which corresponds to user input as further described in Fig. 3, step 302, and Fig. 5, step 506, and 508, submit a query and receive a search results, as further described in Para. 0061, and 0062, Wang); 
receiving additional user input at the user interface selecting one or more augmentation Al models to be applied to the first search results (FIG 3, user can selectively apply different intelligent ranking models, indicated by the checkboxes at 304, to enhance the search results), wherein application of the one or more augmentation AI models causes additional data to be created that is searchable by the first search engine (Para. 0020 wherein the “weights” to search terms that appear in the searchable document corresponds to “additional data that can be searched by the search engine” and Para. 0037 the multiple search e11ngines correspond to AI models, Wang). 
subsequent to the first search being performed on the first search engine and the one or more augmentation AI models being applied to cause the additional data to be created, receiving user input at the user interface for performing a second search on the first search engine (Para. 
receiving input indicating that at least the one or more augmentation, AI model, and second search are to be exported (Para. 0066, Fig. 6, step 602, and step 608, wherein detecting a user selection such as adding and/or removing features, corresponds to receiving user input indicating that the first search and FIG 3, user can selectively apply different intelligent ranking models which corresponds to the AI model, and the Para. 0066, wherein the additional data which corresponds to the second search, Wang); and 
as a result, creating a shareable, executable package subsequently executable by one or more search engines (Para. 0034, wherein the search result corresponds to the first search generated by the search engine, Wang), that when executed by one or more search engines causes the one or more search engines to apply the at least the one or more augmentation (Para. 0044, wherein the ranking model menu including a user interface allowing the user to selects or deselects using the ranking model corresponds to perform a second search and the additional data on the first search result, Wang), the Al models and the second search to searches performed at the one or more search engines  (FIG. 3, the query text combined with the selected search models create a single package that is directed to the search engine system (Fig. 1, step 112, Wang) to perform the search query and produce search results). 
	Also Claim 15 recites;
One or more physical computer-readable storage media (Fig. 8, Wang).
	Regarding Claims 2, 9, 16, Wang disclose a system wherein creating the package comprises creating an order for performing a plurality of searches and applying a plurality of Al models (Para. 0026, and Fig. 3, steps 302, and 306, wherein the ranking model corresponds to AI model since it augments the user input as defined in the specification wherein the AI model takes user input and produce a data as shown in Para. 0017 of the instant application, Wang).
	Regarding Claims 3, 10, and 17, Wang discloses a system wherein the one or more computer- readable media further have stored thereon instructions that are executable by the one or more processors to configure the computer system to share the package with other users of a search engine that created the package (Para. 0027, wherein the method of exposing the search result with other entities corresponds to share the package with other users, Wang).
	Regarding Claims  4, 11, and 18, Wang disclose a system wherein the one or more computer- readable media further have stored thereon instructions that are executable by the one or Page 2 of 9Application No. 16/192,690 Amendment "B" Reply to Final Office Action mailed November 24, 2020 more processors to configure the computer system to share the package to a package store accessible by the one or more search engines (Para. 0026, wherein the search application is embedded as an application on a computing devise or web server corresponds to plurality of search engines, Wang).
	Regarding Claims 5, and 12, Wang disclose a system wherein creating a shareable, executable package is performed as a result of a user selecting a user interface element to export Al models and searches performed during a search session (Para. 0045, wherein creating multiple queries corresponds to searches during a search session, as shown in Fig. 3, Wang).
	Regarding Claims 6, 13, and 19, Wang disclose a system wherein the one or more computer- readable media further have stored thereon instructions that are executable by the one 
	Regarding Claims 7, 14, and 20, Wang discloses a system wherein the shareable, executable package is created based on a search for a first subject matter with Al models applied to the first subject matter but created so as to be executable to apply the Al models to a second, different subject matter (Para. 0035, wherein the user can select one or more query ranking model and manage one or more query ranking as further described in Para. 0046, which corresponds to first subject matter with Al models applied to the first subject matter but created so as to be executable to apply the Al models to a second, different subject matter, which is also disclose in Para. 0040, wherein the searched documents, records or devices corresponds to first subject matter different than a second subject matter, Wang).  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gill et al. 20180114111 related to system and method pf building and utilizing artificial intelligence that models human memory.
Hammond et al. 20170213156 related to artificial engine having multiple independent processes on a cloud-based platform configured to scale. 
Haigh et al. 20180307945 related to installation and operation of different processes of an engine adapted to different configuration of hardware located on-premises and hybrid environments.

 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 25, 2022